DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20030111268) and Hall et al. (US 20070114068).

Regarding claim 1, Alft discloses A bit-position-while-drilling system comprising: a drill bit (181) (fig 12); a gyroscope unit (198) coupled to the drill bit in a known positional relationship to measure angular velocity about at least two axes ([0155]); and an information handling system (72) operable to receive the angular velocity from the gyroscope unit and determine an orientation of the drill bit in a borehole over time based at least partially on integration of the angular velocity ([0125]-[0134]).
Alft is silent regarding a sensor subassembly disposed in the drill bit, wherein the sensor subassembly contains the gyroscope unit.
 Hall teaches a sensor subassembly (204) disposed in the drill bit (100) (fig 2), wherein the sensor subassembly contains the gyroscope unit ([0065]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alf and Hall before him or her, to modify the apparatus disclosed by Alf to include the sensor subassembly disposed in the drill bit as taught by Hall in order to provide accurate information regarding the drill bit orientation. 

Regarding claim 2, Alft further discloses an accelerometer (197) unit coupled to the drill bit to obtain acceleration measurements (fig 6, fig 12), wherein the information handling system receives the acceleration measurements from the accelerometer unit and corrects gyroscope drift with the acceleration measurements ([0125]-[0134]; [0143]-[0145], fig 6, fig 12).

Regarding claim 3, Alft further discloses a magnetometer unit (196) coupled to the drill bit to obtain magnetic field measurements (fig 6, fig 12), wherein the information handling system uses the magnetic field measurements in combination with measurements from the gyroscope unit to determine the orientation of the drill bit in the borehole over time ([0125]-[0134]; [0143]-[0145], fig 6, fig 12).

Regarding claim 4, Alft further discloses that the information handling system is further operable to determine a shape of the borehole over time from the orientation of the drill bit and correlate the shape of the borehole over time to a depth log to generate a caliper log ([0130]).




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20030111268) and Hall et al. (US 20070114068) as applied to claim 1 above, and further in view of Ash et al. (US 6895678).

Regarding claim 5, the combination of Alft and Hall is silent regarding the fact that the information handling system is located at a surface of the borehole.
Alf and Ash teach similar sensors used in a downhole environment. 
Ash teaches that the information handling system (110) is located at a surface of the borehole (col 8 lines 37- 48, fig 7).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alf, Hall and Ash before him or her, to modify the apparatus disclosed by the combination of Alf and Hall to include the information handling system at surface as taught by Ash in order to allow easy trouble shoot in case of a failure. 

Allowable Subject Matter

Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15, 17-20 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
05/24/2022